DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Interview of August 26, 2021
The indicated allowability of claims 10 and 14-19 in the interview dated 8/26/2021 is withdrawn after further consideration of the amendments dated 7/12/2021 and the reference of Muller et al.(US 4,908,013).  Rejections of the claims under 35 USC 102 and 103 appear below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.

Claim Objections
Claims 14, 15 and 17 are objected to because of the following informalities:  
Claims 14 and 15 both depend from canceled claim 13.  It is suggested that claims 14 and 15 be changed to depend from claim 10.  
Claim 17 depends from itself. 
Note claims 14, 15 and 17 will be examined as though they depend from claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the newly recited “arbor member” is considered indefinite.  It is not clear how the structure of the recited “arbor member” differs from that of the “arbor assembly” that is previously recited in the claim.  It is suggested that the language “the arbor assembly having two ends” and “an arbor member, the arbor member connecting the two ends of the arbor assembly” be removed from the claim.
In claim 17, it is not clear how the recited “a spacer unit” differs from the spacer unit already recited in claim 10.  It is suggested that this claim be canceled and the dependency of claim 18 be changed to claim 15 since claim 17 is identical to claim 15 if the spacer units are the same structures.
It is noted that claims 11, 12, 14-16, 18 and 19 are indefinite because they depend from indefinite claims 10 and 17 and fail to cure the deficiencies of the claims from which they depend.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8 and 17 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  
With respect to claim 8: Claim 4 depends from claim 2 and claim 8 depends from claim 4.  The limitations of claims 4 and 8 are identical.  It is suggested that claim 8 be canceled and the dependency of claim 9 be changed to depend from claim 4.
With respect to claim 17: Claim 17 should depend from claim 10 which already includes the spacer unit.  Claims 15 and 17 both recite a tubular scaffold.  As a result, claims 15 and 17 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 4, 6, 8-10 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,457,905 or alternatively further in view of Wolfinbarger (US 6,416,995). Although the claims at issue are not identical, they are not patentably distinct from each other because an obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 2, 4, 6, 8-10 and 14-19 are generic to all that is recited in claims 1-6 of U.S. Patent No. ‘905. That is, claims 1-6 of U.S. Patent No. ‘905 fall entirely within the scope of claims 1, 2, 4, 6, 8-10 and 14-19 or, in other words, claims 1, 2, 4, 6, 8-10 and 14-19 are anticipated by claims 1-6 of U.S. Patent No. ‘905.  Additionally, if the use of threaded connections required of the instant claims  are not obvious in themselves to one of ordinary skill .

Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,457,905 in view of Nieponice et al.(US 2006/0075963). 
Claims 1-6 of U.S. ‘905 encompass a bioreactor device and arbor assembly that include a bioreactor arbor assembly comprising: a first cylindrical end unit and a second cylindrical end unit, the first cylindrical end unit and the second cylindrical end unit each having an outer arcuate surface and a planar face connected to the outer arcuate surface, wherein the planar faces of the first and second cylindrical end units confront one another and are connected via at least one elongate connecting shaft, the elongate shaft attached to a region defined on the outer arcuate surface of the respective first cylindrical end unit and the second cylindrical end unit, e, a first cannula unit connected to the first cylindrical end unit, a second cannula unit connected to the second cylindrical end unit, wherein the second cannula unit is connected via threaded screws onto the second cylindrical end unit, either directly or indirectly, and a spacer unit positioned between the first cannula unit and the planar face of the first cylindrical end unit, wherein the first cannula unit comprises an orifice and the second cannula unit comprises an orifice, wherein 
While the patented claims encompass a bioreactor and arbor assembly as discussed above, claims 11 and 12 differ by reciting that the reservoir includes a body with inlets and outlets and a drive shaft structure.
The reference of Nieponice et al. discloses that it is known in the art to provide a device for seeding a tubular scaffold with cells with a reservoir (110) includes a body (¶[0043]) defining a central cavity (110) and a seal wash inlet (134), a seal wash outlet (134), a reservoir inlet and outlet (one or more ports (170))(¶[0045]) and wherein the reservoir (110) includes a drive shaft extending from a location outside the body and projects into releasable contact with the arbor assembly components (Figs. 1 and 5).
In view of these disclosures, it would have been obvious to one of ordinary skill in the art to provide the structure of the patented claims with the reservoir structure suggested by the reference of Nieponice et al. for the known and expected result of improving the seeding of the cells by providing rotation of the scaffold arbor and structures for providing pressure differences within the chamber as suggested by the reference of Nieponice et al.  Note these structures meet the claimed structures and statements of intended use do not provide a patentable distinction if the disclosed structure is capable of being used in the manner intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Muller et al.(US 4,908,013).
With respect to claim 10, the reference of Muller et al. discloses a vein holder that can function as a bioreactor arbor and includes a first cylindrical end (end of circular base (1) that includes channels (22 and 23)) and a second cylindrical end (opposite end of circular base (1) that includes channels (21 and 26)), wherein the first and second ends are connected via an elongate member (1)(note elongate member (1) is a functional equivalent to a rod or shaft of the specification because it spaces the ends holding the cannula units from one another) and confront or face one another, a first cannula unit (6) connected to the first end and a second cannula unit (6) connected to the second end.  The device includes a reservoir (4) and can be considered a bioreactor and includes a spacer unit (10) positioned between the first cannula unit (6) and the first end.
With respect to claim 15, vein (5) is considered a tubular scaffold that is connected between the first and second cannula units (6).
With respect to claim 16, the first and second cannula units (6) both include orifices that confront one another along a longitudinal axis.
With respect to claim 17, the reference of Muller et al. discloses a spacer unit (10) positioned between the first cannula unit (6) and the first end and vein (5) is considered a tubular scaffold that is connected between the first and second cannula units (6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muller et al.(US 4,908,013) in view of Wolfinbarger (US 6,416,995).
The reference of Muller et al. has been discussed above with respect to claim 10.
While the reference of Muller et al. discloses that the cannula units (6) are cone fitted with the first and second ends, claims 14 and 18 differ by reciting the use of a screw thread connection.
The reference of Wolfinbarger discloses that it is known in the art to employ threaded connections when connecting cannula units (3,5) to holding structures (5) (Fig. 7).
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to employ a threaded 
With respect to claim 19, the first and second cannula units (6) both include orifices that confront one another along a longitudinal axis.

Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 9, 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the obviousness-type double patenting rejections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 and any claim dependent therefrom would be allowable because the prior art of record fails to teach or fairly suggest a bioreactor arbor assembly in the claimed environment or scope of the claim that includes a shaft as an elongate member that connects the first and second cylindrical ends of the assembly and includes a spacer unit. While the reference of Muller et al.(US 4,908,013) discloses base (1) which includes two cylindrical ends, the reference does not disclose two separate cylindrical ends that are connected via a shaft. While the reference of Wolfinbarger (US 6,416,995) discloses housing (8) which connects cylindrical ends (5), the reference does not teach or fairly suggest the use of a shaft to connect the separate cylindrical ends. Additionally, nothing in the prior art references would teach or fairly suggest modifying or replacing the base (1) of Muller et al. or housing (8) of Wolfinbarger with a shaft. 
Claim 11 and any claim dependent therefrom would be allowable because the prior art of record fails to teach or fairly suggest a bioreactor arbor assembly in the claimed environment or scope of the claim that includes a reservoir defined as a body with a plurality of inlets and outlets wherein the arbor assembly is receivable in the reservoir.  While the reference of Muller et al.(US 4,908,013) discloses reservoir (4) defined by body (2), the body does not include a plurality of inlets and outlets as required of claim 11.  The device of Muller et al. would not function as desired if the plurality of inlets and outlets were moved from the arbor assembly (1) to the reservoir body (2).  With respect to the references of Bell (US 4,546,500) and Nieponice et al.(US 2006/0075963), while these prior art references disclose the use of shafts or rods to space the ends and/or cannula units and a reservoir, nothing in the prior art of record teaches or fairly suggests the use of a spacer unit with a cannula unit as claimed.

Response to Arguments
Rejections under 35 USC 112(b)
The previous rejections of claims 7-19 under 35 USC 112(b) have been withdrawn in view of the amendments and related comments (page 6 of the response dated 7/12/2021).

Double Patenting
While Applicant has indicated that a terminal disclaimer has been filed (page 7 of the response dated 7/12/2021), a terminal disclaimer is not of record.  For this reason, the obviousness-type double patenting rejections have been maintained.

Rejections under 35 USC 102
With respect to the rejections of claims 10-12 and 16 under 35 USC 102 over the references of Nieponice et al. and Bell, these rejection have been withdrawn in view of the amendments to claim 10 and related comments (pages 7-8 of the response dated 7/12/2021).  

With respect to claim 10, new grounds of rejection have been made against claims 10 and 15-17 under 35 USC 102 and 103 over the reference of Muller et al.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB